Citation Nr: 0005537	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-06 159	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person or upon 
housebound status.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied three claims, including 
entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person or upon 
housebound status.  In an October 1997 decision, the Board 
denied the two other claims and remanded the claim currently 
on appeal.  The requested development has been completed and 
the claim is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran currently has two service-connected 
disabilities: coronary artery disease with hypertension and 
angina, evaluated as 100 percent disabling; and post-
operative scar of a cyst on the left ear, assigned a 
noncompensable evaluation.

3.  The veteran is not bedridden or housebound, and he is 
able to care for himself and protect himself from the hazards 
of his everyday environment.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person or upon housebound status have not been met.  38 
U.S.C.A. §§ 1114, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.350, 3.352 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted a 
well-grounded claim within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  In addition, the Board is satisfied 
that all relevant facts have been properly developed, and 
that all available evidence necessary for an equitable 
disposition of this appeal has been obtained.  As the Board 
is not aware of any additional relevant evidence that has not 
been obtained, no further assistance to the veteran is 
required.

The veteran maintains that his service-connected disabilities 
render him sufficiently helpless as to require the aid and 
attendance of another person.  He claims that he needs help 
with cooking and other household chores.

Additional compensation on the basis of housebound status is 
warranted where the veteran has, in addition to a single, 
permanent service-connected disability rated 100 percent 
disabling, (1) additional service-connected disability or 
disabilities independently evaluated as 60 percent or more 
disabling which are separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  A veteran will be considered housebound where 
the evidence shows that, as a direct result of his service-
connected disability or disabilities, he is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.350(i) (1999).

An increased rate of compensation is also payable where an 
otherwise eligible veteran is permanently bedridden or so 
helpless as to be in need of the regular aid and attendance 
of another person as a result of his service-connected 
disabilities.  38 U.S.C.A. § 1114(l) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.350(b) (1999).  

Determination as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of a claimant to dress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reasons of the particular 
disability cannot be done without aid; inability of the 
claimant to feed himself through the loss of coordination of 
upper extremities or through extreme weakness; inability to 
tend to the wants of nature; or incapacity, physical or 
mental, that requires care and assistance on a regular basis 
to protect the claimant from the hazards or dangers incident 
to his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (1999).

The veteran's service-connected disabilities are coronary 
artery disease with hypertension and angina, evaluated as 100 
percent disabling from November 25, 1992, and post-operative 
residuals of a cyst on the left ear, assigned a 
noncompensable disability rating from September 26, 1980. 

VA medical records, medical records from the Social Security 
Administration, and private medical records demonstrate that 
the veteran has a significant history of coronary artery 
disease.  He had a myocardial infarction in 1980 with 
coronary artery bypass graft surgeries in 1980 and 1995.

Records from the Social Security Administration show that he 
was found to be disabled as of March 1981 due to a heart 
condition.  A record dated in March 1990 shows that the 
veteran's period of disability ended as of March 1990 because 
the current review showed that his medical condition had 
improved and he was then able to work.  However, a decision 
of an Administrative Law Judge in March 1995 determined that 
the veteran continued to be disabled as the record did not 
demonstrate medical improvement through the date of that 
decision.

A report of a VA examination in July 1996 shows that the 
veteran has a history of multi-vessel coronary artery 
disease, initially diagnosed in 1980.  In addition, he had a 
history of type II diabetes mellitus since 1988, controlled 
with oral agents and diet.  He had had no known complications 
of diabetes.  The veteran reported angina even when walking 
from one room to the next in his house.  He denied any angina 
at rest or orthopnea symptoms.  The examination showed that 
the veteran was well nourished and in no apparent distress.  
His pupils were round and reactive to light.  Fundoscopic 
examination showed no evidence of diabetic retinopathy.  
Cardiovascular examination showed regular rate and rhythm.  
There were no murmurs and no S3 or S4 noted.  His chest wall 
showed a healed surgical scar from previous coronary artery 
bypass grafting.  His extremities showed good strong pulses 
bilaterally in the upper and lower extremities, and they were 
equal bilaterally.  An electrocardiogram, done in December 
1995, was reviewed and showed normal sinus rhythm.  A chest 
X-ray done in March 1996 showed changes consistent with his 
previous sternotomy but otherwise was within normal limits 
and no acute disease was present.  The diagnoses were 
coronary artery disease with chronic, stable angina; 
hypertension, evidenced by multiple elevated blood pressure 
readings despite medical therapy with no current evidence of 
end organ damage; and a history of diabetes mellitus 
controlled with diet and oral agent.

A VA psychiatric examination in July 1996 showed that the 
veteran came to the examination alone and had driven himself 
there.  He was divorced and lived alone.  He reported that he 
socialized in town and at church.  A typical day for him was 
usually spent around the house, although he socialized in 
town, went to church, and occasionally ate out.  He reported 
that he did not usually go to the movies, but did his own 
shopping and would eat out more if he could afford it.  He 
was clean-cut and casually dressed at the examination.  The 
examiner found the veteran to be competent for VA purposes.

The veteran was hospitalized at a VA facility in September 
1996 for chest pain.  Tests were negative for a myocardial 
infarction.  On discharge, his physical activity was 
restricted to no strenuous activity until after another test 
was completed and interpreted.  The veteran was hospitalized 
again at a VA facility in October 1996 and underwent left 
heart catheterization.  On discharge, he was advised that he 
could return to usual activity as tolerated.  However, he was 
asked not to drive home from the hospital.

In a statement from the veteran, dated in January 1997, he 
noted that there were many times that he had needed aid.  
After his first surgery, he was dependent on friends and 
neighbors for wood, and a neighbor boy cut his grass.  He 
needed rides from people to get him back home after the 
surgery.  After his last surgery, had had to depend on 
restaurants to deliver food because he was unable to prepare 
it himself.

A report of a VA general medical examination in April 1999 
shows that the examiner had reviewed the veteran's local 
medical records and claims file.  The veteran complained of 
chest pain with exertion.  It was noted, however, that his 
angina was considered to be stable.  The veteran also 
complained of fatigue and reported that he could walk only 
two to three blocks without resting.  The physical 
examination revealed an obese gentleman, 233 pounds and five 
feet, nine inches tall.  He had an otherwise normal carriage, 
posture and gait.  The veteran complained of shortness of 
breath and chest pain with exertion.  He was taking 
medications for hypertension and diabetes.  It was noted that 
he did not require nitroglycerin.  The diagnoses were 
arterial sclerotic heart disease with stable angina, 
noninsulin-dependent diabetes mellitus, hypertension, and a 
history of ingrown toenails.

A VA examination for aid and attendance or housebound status 
was performed in April 1999.  The examiner noted that the 
veteran's local medical records and claims file were 
reviewed.  It was noted that the veteran was requesting aid 
and attendance so that someone could help him with cooking.  
He complained of chest pain with walking up stairs and 
sometimes with carrying heavy groceries.  The examiner 
determined that the veteran was able to perform all of his 
activities of daily living, including bathing, dressing, 
shaving , and toileting.  The veteran was able to drive and 
drove himself around town.  He did his own grocery shopping.  
It was noted that the veteran had not worked since 1980.  The 
physical examination revealed an obese gentleman.  He was 
alert, oriented and articulate.  He was not hospitalized.  He 
was not blind.  He was not bedridden.  He was capable of 
managing his financial affairs.  The examiner found that the 
veteran would be able to protect himself from the hazards of 
the daily environment in that he would be able to leave his 
house at will and would be able to drive himself.  When asked 
what he did all day, the veteran responded that he went out 
and talked to people.  There was no dysfunction of the 
veteran's upper or lower extremities.  There were no 
amputations.  There was no deformity or limitation of motion 
of the spine.  The veteran ambulated easily without 
assistance.  The diagnoses were arterial sclerotic heart 
disease, obesity, and no indication that the veteran was 
dependent for any activities of daily living and he was not 
housebound or in present need of regular aid and attendance 
secondary to arterial sclerotic heart disease or scars.

In a statement dated in July 1999, the veteran noted that he 
needed help with cooking and other household chores such as 
sweeping, mopping, cleaning the bathroom, doing laundry, 
doing dishes, moving furniture, vacuuming, and mowing the 
yard.  The veteran also noted that at his last stress test in 
April 1999, he needed the aid of three people to stay on the 
treadmill.

Upon review of the medical record, the Board notes that the 
veteran simply does not have additional service-connected 
disability or disabilities rated at 60 percent.  Rather, in 
addition to the service-connected coronary artery disease 
with hypertension and angina, evaluated as 100 percent 
disabling, service connection is in effect for post-operative 
residuals of a cyst of the left ear, for which a 
noncompensable evaluation is assigned.  Moreover, the 
evidence of record clearly demonstrates that the veteran is 
not housebound.  The evidence shows that he can ambulate 
without assistance and leave his home without assistance.  
The evidence further shows that he still drives to town, to 
church, to the grocery store, to restaurants periodically and 
to visit friends.  Therefore, the veteran is not entitled to 
special monthly compensation based upon housebound status.

The April 1999 VA examination report shows that the veteran 
was able to perform all activities of daily living.  In 
addition, he was able to drive and shop for himself.  He 
ambulated easily without assistance and was not hospitalized, 
blind or bedridden.  He had no amputations or dysfunction of 
upper or lower extremities, and he had no deformity or 
limitation of motion of the spine.  Although the rating of 
the veteran's service-connected coronary artery disease with 
hypertension and angina reflects the presence of total 
disability, there is no medical or other credible evidence 
that the veteran's service-connected disabilities render him 
bedridden or so helpless as to be unable to care for himself 
or protect himself from the hazards incident to his daily 
environment.  Accordingly, the veteran is not entitled to 
special monthly compensation based on the need for regular 
aid and attendance of another person.


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or upon 
housebound status is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

